DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A petition for examination under the Cancer Immunotherapy Pilot Program was filed 8/21/2018. The Petition was granted 6/10/2018.
	This office action is in response to an amendment filed 11/2/2021. 
Claims 32, 35, 36, 41 and 43-46 are pending. 
	The application claims priority under 371 to PCT/US2017/049923 filed 9/1/2017 which claims priority to provisional application 62/382,791 filed 9/2/2016. 

Information Disclosure Statement
An information disclosure statement filed 1/4/2022 has been identified and the document considered. 

  EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jasmine Decock on 2/3/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 32 (Currently Amended): A method of treating a subject having a CD19+, a CD20+, a CD22+ or a CD19+ and CD20+ lymphoma, the method comprising administering to the subject having the CD19+, the CD20+, the CD22+ or the CD19+ and CD20+ lymphoma a pharmaceutical composition comprising an antitumor effective amount of a population of human T cells, wherein the population of human T-cells are autologous to the subject, and wherein each cell of the population of human T-cells comprises at least one multi-cistronic vector 
, wherein at least one of the two or more functional CARs comprises 
and comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 10 and SEQ ID NO: 50, and the combination of the vectors results in the expression of at least two non-identical extracellular binding domains[[,]] directed to the CD19+, the CD20+, the CD22+ or the CD19+ and CD20+ lymphoma thereby treating the subject. 
 
Claim 43. (Currently Amended) A method of treating a subject having a lymphoma, the method comprising administering to the subject having the lymphoma a pharmaceutical composition comprising an antitumor effective amount of a population of human T-cells autologous to the subject,
wherein each cell of the population of human T-cells autologous to the subject comprises wherein the at least one multi-cistronic vector comprises a promoter operably linked to a multi-cistronic nucleic acid sequence encoding two or more functional CARs, wherein at least one of the two or more functional CARs comprises 
and comprises 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633